DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Salvatore Arrigo on August 2, 2022.

The application has been amended as follows: 
1. (Currently Amended) A method for introducing genetic modifications at different loci of a primary immune cell, comprising the sequential steps of: 
a) subjecting said primary immune cell to a first electroporation step to introduce at least a first rare-cutting endonuclease into said immune cell; 
b) cultivating said primary immune cell for 48 to 72 hours, thereby enabling said first rare-cutting endonuclease to modify its genome at a first locus, 
c) subjecting said modified primary immune cell to at least a second electroporation step from 48 to 72 hours after the first electroporation step to introduce at least a second rare-cutting endonuclease into said cell, and 
d) cultivating and expanding said primary immune cell thereby enabling said second sequence-specific reagent to modify its genome at a second locus to generate an immune cell that is modified at said first locus and said second locus.

5. (Currently Amended) The method according to claim 1, wherein said method comprises at least one further step of submitting said primary immune cell to a third electroporation step 

 	26. (Previously Presented) The method according to claim 1, wherein the different loci are selected from: 
 	-TCR and PD1, 
- TCR and CD52, 
- TCR and CTLA4, 
- TCR and dCK, 
-6-- TCR and GGH, 
- TCR and HPRT, and 
- TCR and Beta-2-microglobulin (β2m).  

 	27. (Presently Canceled) 

28. (Presently Canceled) 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest a method for genetically modifying at least two different loci of a primary immune cell.  The method recites sequential steps of a first electroporation, cultivation, a second electroporation, a second cultivation, and expansion of the resulting modified primary immune cells.  While the prior art does recite sequential electroporation methods, introduction of a second rare-cutting endonuclease by a second electroporation into primary immune cells at the recited time of 48 to 72 hours after introduction of a first rare-cutting endonuclease by a first electroporation.  The claimed method provides for increased yield of primary immune cells with reduced off-site cleavage, and without affecting knock-out efficiency.

Claim 26 is rejoined with allowed claims 1, 3, 5, 10-23, 25, and 29-36, and is also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636